NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            AUG 17 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 10-50454

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00248-GAF

  v.
                                                  MEMORANDUM *
RAFAEL FLORES DE LA TORRE, a.k.a.
Rafael Flores, a.k.a. Rafael Delatorre
Flores,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Rafael Flores de la Torre appeals from the 37-month sentence imposed

following his guilty-plea conviction for illegal reentry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Flores contends that the district court procedurally erred when it determined

that his motive for reentering the country was not a basis for a lower sentence.

This contention lacks merit as the record reflects that the district court considered

Flores’s motive for reentry as part of its analysis of the 18 U.S.C. § 3553(a)

sentencing factors, but found the circumstances insufficient to justify a lower

sentence. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      Flores, citing United States v. Amezcua-Vasquez, 567 F.3d 1050, 1054-56

(9th Cir. 2009), also contends that his sentence is substantively unreasonable due

to the age of his prior felony conviction that triggered a 16-level enhancement.

The district court considered Flores’s argument in this regard, and reduced his

criminal history category from level III to level I after concluding that it was

overstated, but found the circumstances insufficient to warrant a further reduction

below the adjusted Guidelines range. The sentence is substantively reasonable in

light of the totality of the circumstances and the sentencing factors set forth in 18

U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Valencia-Barragan, 608 F.3d 1103, 1108-09 (9th Cir. 2010)

(emphasizing the limited scope of the holding in Amezcua-Vasquez).

      AFFIRMED.


                                           2                                       10-50454